         Case: 3:20-cv-01085-wmc Document #: 2 Filed: 12/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MARIO JAMES ,

         Petitioner,                                                    ORDER
 v.
                                                              Case No. 20-cv-1085-wmc
 DAN WINKLESKI,

         Defendant.


        Petitioner Mario James seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than December 28, 2020. Any motion for leave to proceed without prepayment of the filing

fee must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately June 4, 2020 through the date

of the petition, December 4, 2020.




                                            ORDER

        IT IS ORDERED that:

                1.     Petitioner Mario James may have until December 28, 2020, to pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee.
        Case: 3:20-cv-01085-wmc Document #: 2 Filed: 12/04/20 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before December 28, 2020, I will assume that petitioner wishes

to withdraw this petition.




              Entered this 4th day of December, 2020.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
